Title: To George Washington from James Anderson (of Scotland), 3 August 1797
From: Anderson, James
To: Washington, George



Honoured sir
Edinburgh 3d Augt 1797

I wrote to you by post on the 21t June last acknowledging the receipt of your favour of the 7th April, with the inclosures respecting a gardener, which I hope you have received. I have by the assistance of Mr Harper and Mr Foreman at last succeded in finding a Gardener for you whom I have engaged this day, and who will, I hope, afford you satisfaction. He will be the bearer of this. His name is William Spence, and tho’ his personal appearance is not such as to prepossess me much in his favour, yet the character I have received of him from all the persons he has served is such as to overcome the little reluctance I should have felt to engage him. Another person was very well recommended by Mr Harper—but besides that he was at a distance so as not to admit of a personal

interview, I found that he expected much higher wages than you was willing to allow, and that he could not be disengaged from his present place till marti[n]mass. From these considerations I thought it was best to close with the present man, as I found him not only free, but actually intending to set out to America just now whether he had been so lucky as to hear of this place or not.
The terms on which I have engaged him, are that he is to be bound for four years—three years certain and the fourth conditional if neither of the parties shall give the other notice of his intention to part Six months previous to the commencement of that year—The wages to be Twenty guineas a year certain for the first three years, and twenty five guineas for the fourth—and five guineas a year more if he shall give entire satisfaction to you—by leaving this sum optional, I think it will be an inducement for him to exert himself the more—and as the highest is as little as is almost ever allowed here, I think we must have taken a bad hand if we had attempted to beat it down. In the legal agreement, a copy of which he carries with him, you will find all the other stipulations you mentioned, unless it be the article washing, which has been omitted for the following reason.
I found upon enquiry that William had been lately married, and had no children—but his wife did not think herself qualified to superintend spinners, and knitters as you propose, these articles not being usual operations in the neighbourhood of Carlisle, where she was born—concerning a dairy she had no difficulty—At the first I was startled about this circumstance, and being afraid that he might have connected himself with some improper woman who might lead him to ruin, I would not conclude till I should see her in person and converse with her. I found her a plain unaffected country girl, with a principle of conscience that pleased me. She shrunk back from the idea of engaging to do the smallest thing that she knew not perfectly—she seems to have got a proper education, tho’ perhaps rather better than her situation would seem to indicate—Plain needlework she understands—washing and doing up cloaths she knows a little of cooking, and is upon the whole, such a person as I think may prove useful in your situation in many respects. If she be as attentive, and as well founded in her moral principles as I suppose, she may perhaps be soon capable of assisting your spinners &c. tho’ she will not undertake to do it at first—I found that before I saw her, her husband and she had concerted

that she should be left at New York or Philadelphia, at each of which places she has some relations, till he should see how she could be properly disposed of with you—for her inability to superintend the spinners seemed to her to be an insuperable objection to her going there—I strongly objected to the separating of man and wife and I doubt not you will find no difficulty in accommodating them properly. In the mean while I consented to her proposal of paying her own passage over, as she could not think of burthening you with an expence that might prove unnecessary to you—and also to her remaining a short time at one of the places above named till her husband shall adjust matters with you respecting her, and find a place for her reception, which I doubt not you will not find difficult. I stipulated only for the payment of his passage to New York (seven guineas) from whence he will probably find a passage by sea for Virginia, no ships for southern ports being at present either in the forth or Clyde—He said he hoped his travelling charges, at a reasonable rate, would be allowed to him from new york by you—but I said I had no authority to say so—so that it is entirely at your option—Had we engaged any one who was not at any rate going out, all these charges must of course have been allowed—Both persons have discovered a liberality respecting pecuniary matters which has pleased me—and I shall be anxious to know if they shall afford you satisfaction, and continue to please—I hope he will arrive about the time your present gardener leaves you, tho’ I should rather wish he were gone before William’s arrival, for obvious reasons.
I reckon it fortunate that I happened to be in this part of the country when your letter reached this place for I have now changed my residence to the neighborhood of London, where my family now chiefly resides. I remained here somewhat longer than I should otherwise have done, to get this matter finished—Now that it is done, I shall set out in a few days. I use the freedom to embrace this opportunity of sending for you, some additions that have been made to the two first volumes of the essays on agriculture, chiefly respecting the draining of land, of which I beg your acceptance, as without them the former editions will not be compleat.
I have some prospect, when I reach London of perhaps doing something respecting the sale of your lands, and shall not fail to write to you on that subject as soon as I can. Nothing can prove a higher gratification to me than to be in any respect servicable to

you—I have the honour to be with the utmost respect, Sir, your most Hle Servt

Jas Anderson


P.S. Mr Spence has paid the passage out of his own money (Seven guineas) which you will please repay to him. He brings along with him a copy of the indenture—The stamped copy remains in the hands of Mr John ⟨Macnall⟩ writer to the Signet Edinh to be forthcoming if required.
Mr Foreman is to write by this opportunity to Mr Anderson He is to provide all the articles desired, and will forward them at the proper season.
Any letters you shall please to honour me with will be forwarded if addressed to me at No. ⟨35⟩ Leadenhall street London.

